Citation Nr: 1023355	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected bilateral collapsing pes planovalgus 
deformity.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to April 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

It is noted that the most recent VA examination is almost 5 
years old.  Thus, an additional VA examination to obtain more 
current findings as to the nature and severity of the 
service-connected foot disorder would be useful in the 
appeal.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claim that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes the Veteran has submitted 
documentation that 
he is in receipt of disability benefits from the Social 
Security Administration (SSA).  These records should be 
obtained.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

The Board also notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  

The letter should identify what evidence 
is ultimately his responsibility to 
obtain.  The RO should ensure that its 
letter meets the requirements of in 
Dingess/Hartman v. Nicholson.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should take appropriate steps 
to obtain all treatment records from the 
Lyons VA Medical Center (VAMC) from 
February 2007 to the present, as well as 
any other records identified by the 
Veteran, and associate those records with 
the claims file.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the AMC either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

3.  The RO should contact the SSA and 
make as many attempts as necessary to 
request any records pertinent to the 
Veteran's award or denial of Social 
Security disability benefits, including 
any decisions and/or determinations, and 
all supporting medical documentation 
utilized in rendering those 
decisions/determinations.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

4.  The RO should then schedule the 
Veteran to a VA examination in order to 
determine the current severity of his 
service-connected bilateral collapsing 
pes planovalgus deformity.  The examiner 
must be provided with the claims folder 
for consideration, and the examination 
report should reflect that the claims 
folder was reviewed.  

All necessary testing should be done.  In 
discussing the Veteran's bilateral 
collapsing pes planovalgus deformity 
symptomatology, the examiner should be 
asked to comment on whether there is 
evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on 
manipulation and use, any indication of 
swelling on use and/or characteristic 
callosities.  

In addition, the examiner should report 
on whether the Veteran's disability is 
reflected by pronounced symptoms such as 
marked pronation, extreme tenderness of 
plantar surfaces of the feet and marked 
inward displacement and severe spasm of 
the tendo Achilles on manipulation that 
are not improved by orthopedic shoes or 
appliances. 

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

5.  To help avoid future remand, the AMC 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
increased initial rating, in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the AMC should furnish to the Veteran and 
his representative a Supplemental 
Statement of the Case and afford them 
with a reasonable opportunity for 
response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



